     Case: 1:17-cv-03622 Document #: 82 Filed: 11/20/18 Page 1 of 1 PageID #:418

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Lee H. Charles, et al.
                                              Plaintiff,
v.                                                         Case No.: 1:17−cv−03622
                                                           Honorable Frederick J. Kapala
Great American Insurance Company, et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 20, 2018:


         MINUTE entry before the Honorable Iain D. Johnston: Status hearing held on
11/20/2018. Defendant's responses to written discovery due to the plaintiff by 11/23/2018.
Telephonic status hearing set for 1/15/2019 at 1:30 PM. By 1/11/2019, counsel shall
provide direct−dial numbers for the hearing to the Court's operations specialist, who will
initiate the call. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
